Citation Nr: 0613672	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial disability rating in 
excess of 10 percent for residuals of right femur fracture 
with right hip pain.

2.  Entitlement to an increased initial disability rating in 
excess of 10 percent for arthritis of the right knee.

3.  Entitlement to an increased (compensable) initial 
disability rating for herpes simplex.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2001 and November 2003 RO decisions.   


FINDINGS OF FACT

1. Since the date of service connection, the veteran's 
residuals of right femur fracture with right hip pain have 
been manifested by a full range of motion of the right hip, 
5/5 abductor strength, 5/5 hip flexor strength, 5/5 
quadriceps strength, 
5/5 hamstring strength, and complaints of pain in the mid-
thigh and right hip regions.

2. Since the date of service connection, the veteran's 
arthritis of the right knee has been manifested by no 
effusion, no joint line tenderness, extension to 0 degrees, 
flexion to 140 degrees, some crepitus in the anterior 
compartment with range of motion, and subjective complaints 
of pain and weakness.  

3.  Since the date of service connection, the veteran's 
herpes simplex has been manifested by outbreaks occurring 
three to four times per year, lasting approximately one and 
one-half weeks, and affect the ventral aspect of his penis, 
just immediately below the head of his penis.  The veteran is 
being treated for this condition with Acyclovir, 400 
milligrams, which he takes on a daily basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of right femur fracture with right hip 
pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2005).

3.  The criteria for a 10 percent initial disability rating 
for herpes simplex have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.118, Diagnostic Code 7804 (2002) and Diagnostic Codes 7804 
and 7820 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased initial disability ratings 
for his service-connected residuals of right femur fracture 
with right hip pain, arthritis of the right knee, and herpes 
simplex.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each of the veteran's claims.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Since the veteran appealed the initial ratings assigned in 
this matter, consistent with the facts found, the rating 
assigned may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).

A.  Residuals of Right Femur Fracture with Right Hip Pain

The RO evaluated the veteran's residuals of right femur 
fracture with right hip pain as 10 percent disabling pursuant 
to Diagnostic Code 5255.  Diagnostic Code 5255, which governs 
impairments of the femur, provides that a 10 percent 
evaluation is warranted when there is malunion of the femur 
with slight hip disability.  The next highest rating, 20 
percent, is warranted when there is malunion of the femur 
with moderate hip disability.  A 30 percent evaluation is 
assignable for malunion of the femur with marked hip 
disability.  An evaluation of 60 percent is assignable for a 
fracture of the surgical neck of the femur with false joint, 
or a femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.

Under Diagnostic Code 5252, a 10 percent evaluation is 
assigned when hip flexion is limited to 45 degrees.  A 20 
percent rating is assigned when hip flexion is limited to 30 
degrees.  Diagnostic Code 5253 provides a 10 percent rating 
where there is limitation of adduction, can not cross legs.  
A 20 percent rating is assigned for limitation of abduction, 
motion lost beyond 10 degrees.  

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's residuals of a fracture of the right femur with 
right hip pain does not more nearly approximate the criteria 
for an evaluation in excess of 10 percent.  In making this 
determination, the Board notes that the symptoms relating to 
the veteran's right knee have been rated separately by the 
RO.

A post service VA general physical examination, performed in 
June 2001, noted the veteran's inservice history of a mid-
shaft fracture to his right femur.  Physical examination 
revealed a well healed and nontender surgical scar on his 
right hip, status post operative intervention for his right 
femur fracture.  X-ray examination of the right femur 
revealed an IM rod within the femur and proximal and distal 
end locking screw fixation. There was a healed fracture to 
the midshaft of the femur with surrounding callus formation.  

In August 2003, a VA examination for joints was conducted.  
The report noted the veteran's complaints of pain in the mid 
thigh, right knee and right hip areas.  The pain in his thigh 
area was reportedly worse with sitting on chairs.  As for his 
hip, the veteran reported that it hurts with walking.  
Physical examination revealed a full range of motion of the 
right hip, without pain.  Specifically, the report noted that 
the veteran's right hip exhibited 120 degrees of flexion, 20 
degrees of extension, 15 degrees of internal rotation, and 15 
degrees of external rotation, all without pain.  
Muscle strength testing revealed 5/5 abductor strength, hip 
flexor strength, quad strength, and hamstring strength.  He 
had a well healed surgical scar on the right hip.  The 
examiner noted that the veteran has residual pain from his 
fracture site in the midshaft femur, which is not causing him 
a lot of difficulty.  The examiner also noted that his right 
hip pain is a residual of the intramedullary nail as the 
abductor compartment is breached with insertion of a nail, 
which often can cause longstanding pain.

Since the grant of service connection in this matter, the 
veteran's residuals of right femur fracture with right hip 
pain are manifested by no more than a slight right hip 
disability.  X-ray examination revealed a well-healed femur 
fracture.  Moreover, the veteran's right hip was shown to 
exhibit a full range of motion, without pain.  Finally, the 
veteran's right abductor, hip flexor, quad and hamstring 
strength were all noted to be 5/5.

Ranges of motion shown for the veteran's right hip would not 
warrant a higher rating in this matter, even with 
consideration of a higher rating under 38 C.F.R. § 4.40, 
4.45, as interpreted in DeLuca, 8 Vet. App. at 202.  There is 
also no showing of a limitation of flexion of the right thigh 
to a compensable degree, or ankylosis present.  Thus, an 
evaluation in excess of 10 percent is not assignable.  

Furthermore, the Board has considered whether the veteran is 
entitled to a separate disability rating for his post-
operative scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Scars must be considered separately).  Here, the evidence of 
record reflects that the veteran has never complained of a 
painful post-operative scar and VA physical examinations 
revealed the post operative scar on his right hip to be well 
healed and nontender.  In this regard, prior to August 2002, 
a superficial scar that was tender and painful upon objective 
demonstration warranted a 10 percent disability rating.  
Moreover, there is no indication that this scar result in any 
limitation of motion of the right lower extremity. 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  Under the revised 
regulation, a 10 percent disability rating is assigned for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id.  
In short, the evidence of record does not reflect a painful 
scar to warrant a disability rating under either the prior or 
revised rating criteria.  Accordingly, the Board finds that 
the preponderance of the evidence of record is against a 
separate compensable rating for his surgical scar.

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 10 percent for residuals of 
right femur fracture with right hip pain have not been met.  
In reaching this decision, the Board considered the complete 
history of the veteran's right femur disability as well as 
the current clinical manifestations and the effect the 
disability has on the veteran's earning capacity.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt may not be resolved in 
the veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claim, the claim must be 
denied. There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has been more than 10 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

B.  Arthritis of the Right Knee

The veteran contends that his service-connected arthritis of 
the right knee warrants a higher initial disability rating.  
Specifically, he contends hat this condition results in pain 
and functional loss, which is aggravated by use.

The RO has assigned the veteran's service-connected arthritis 
of the right knee a 10 percent disability evaluation pursuant 
to Diagnostic Code 5010, used in rating traumatic arthritis.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the requirements for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98 and 23-97

The veteran's most recent VA examination for joints, 
performed in August 2003, noted his complaints of right knee 
pain which is aggravated by activity, especially climbing 
stairs.  He reported that the right knee pops, but does not 
lock or catch.  The veteran brought a private MRI report to 
the examination which revealed findings of chondromalacia of 
the patella with degenerative meniscus, but no frank tear.  
Physical examination of the right knee revealed no effusion 
and no joint line tenderness.  Range of motion was from 0 
degrees extension to 140 degrees of flexion, with some 
crepitus in the anterior compartment.  The examiner noted 
that the veteran has a mild or essentially early arthritis of 
the right knee.  A prior VA physical examination, performed 
in June 2001, noted similar findings concerning the veteran's 
right knee.  The report noted that the veteran's right knee 
exhibited a range of motion from 0 degrees extension to 145 
degrees of flexion.  The right knee exhibited no warmth, 
erythema or effusion.  The report concluded with a diagnosis 
of right knee discomfort.

As standard range of motion of a knee is from 0 to 140 
degrees (see 38 C.F.R. § 4.71, Plate II), the VA examinations 
show what is essentially a normal range of motion in the 
veteran's right knee.  

The VA examination findings do not meet the requirements for 
a compensable rating under limitation of motion Codes 5260 
and 5261.  Even considering the effects of pain on motion, 
there is no credible evidence that pain reduces motion to the 
extent required for a higher rating under the limitation of 
motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

With regard to Diagnostic Code 5257 and any right knee 
instability, the evidence of record does not reflect any 
objective evidence of instability in the right knee.  
Moreover, the veteran has not alleged any significant 
complaints of instability in this matter.  Thus, a separate 
rating under Diagnostic Code 5257 is not warranted in this 
case.

In sum, the evidence shows that the arthritis of the right 
knee is not more than 10 percent disabling under any 
diagnostic code.  As the preponderance of the evidence is 
against the claim for an increased rating for arthritis of 
the right knee, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  There are no identifiable periods of time, 
since the effective date of service connection, during which 
this condition has been more than 10 percent disabling, and 
thus higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

C.  Herpes Simplex

The veteran is seeking an increased (compensable) disability 
rating for his service-connected herpes simplex.  He alleges 
that this condition, during the time of breakout, limits his 
activities and his painful.

A VA examination for the skin, performed in April 2003, noted 
the veteran's history of herpes simplex, which he contracted 
during his military service in 1998.  The veteran reported a 
current history of breakouts occurring three to four times 
per year, lasting approximately one and one-half weeks, which 
affect the ventral aspect of his penis, just immediately 
below the head of his penis.  The veteran is being treated or 
this condition with Acyclovir, which he takes daily.  
Physical examination revealed a normal penis.  The report 
concluded with an impression of genital herpes with 
outbreaks, approximately three to four times a year.  A prior 
VA general physical examination, performed in June 2001, 
noted a similar history and findings concerning this 
condition.

The RO has rated this condition as noncompensable (0 percent) 
as analogous to Diagnostic Code 7806, for eczema.

The rating criteria for skin conditions changed effective 
August 30, 2002, during the pendency of the appeal.  Either 
the old or new rating criteria may be applied; whichever are 
more favorable to the veteran, although the new rating 
criteria may not be applied for the period of time before 
their effective date.  VAOPGCPREC 3-2000.

Under the old rating criteria for eczema, a 0 percent rating 
is assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Under the new rating criteria for eczema (or dermatitis), a 0 
percent rating is assigned when less than 5 percent of the 
entire body or of exposed areas is affected, and no more than 
topical therapy is required during the past 12 month period.  
A 10 percent rating is assigned when at least 5 percent but 
less than 20 percent of the entire body or of exposed areas 
is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or of exposed areas is affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

The Board notes that there is no specific diagnostic code for 
rating herpes simplex.  The rating schedule provides that 
when an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  

Under the revised criteria for rating skin disorders, 
Diagnostic Code 7820 (for infections of the skin not listed 
elsewhere) provides for rating under Codes 7801, 7802, 7803, 
7804, 7805, or 7806.  As noted above, Diagnostic Code 7806, 
is used in rating eczema, and was the rating code used by the 
RO. 

In this case, however, the Board finds that the veteran's 
disability is most appropriately rated under Diagnostic Code 
7804 (used in rating scars which are superficial and painful 
on examination).  Moreover, rating under this Code is most 
advantageous to the veteran, i.e., affords the highest 
rating.  

In making this determination, the Board concludes that rating 
the veteran's herpes simplex under Diagnostic Code 7806 does 
not warrant an increased rating in this matter.  The affected 
area of the veteran's body is limited solely to his penis, 
and the treatment which the veteran has been prescribed, 
Acyclovir, an antiviral medication, does not equate to 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.   

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7804 provided a 10 percent evaluation 
for superficial scars that were tender and painful on 
objective demonstration. 38 C.F.R. § 4.118 (2002).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7804 for scars that are 
superficial, painful on examination.  A superficial scar is 
one not associated with underlying soft tissue damage. Other 
scars are to be rated based on limitation of function of the 
part affected under Diagnostic Code 7805. 38 C.F.R. § 4.118 
(2005).

In considering the veteran's claim, the rating of the 
disability must account for the disorder at its most active 
phase. See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  When one 
considers the veteran's condition solely during an outbreak, 
the Board finds this condition to be sufficiently analogous 
to a superficial and painful scar to warrant a 10 percent 
disability rating under Diagnostic Code 7804, and the Board 
finds this rating, and no more, is warranted since the 
initial grant for service connection herein. Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In sum, an increased disability rating of 10 percent for the 
veteran's service-connected herpes simplex is warranted.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in making this decision.

Duty to Notify and Assist

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004)

The RO's letters advised the veteran what information and 
evidence was needed to substantiate his claims herein, and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The RO's June 2005 letter specifically requested 
that the veteran identify or provide evidence showing that 
the disabilities at issue herein had increased in severity.  
Thus, the content requirements of the notice VA is to provide 
have been met.   

Any defect with respect to the timing of the notice 
requirement was harmless error.  Although complete notice was 
not been provided to the appellant prior to the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the June 2005 notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Although he has been asked 
repeatedly to identify treatment providers he has seen for 
these conditions (VA Claims form, filed in December 2000, RO 
letters dated in November 2001 and June 2005), the veteran 
has failed to specifically identify any such treatment 
providers.  Moreover, the veteran was examined in connection 
with this matter.  Recently, the veteran failed to attend a 
VA examination schedule for him in April 2005, and he was 
notified of this failure in a supplemental statement of the 
case issued that same month.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case as it pertains to the claims 
herein adjudicated and the veteran has not been prejudiced as 
a result of the Board proceeding to the merits of the claim 
at this time.  

ORDER

An increased initial rating in excess of 10 percent for 
residuals of right femur fracture with right hip pain is 
denied.

An increased initial rating in excess of 10 percent for 
arthritis of the right knee is denied.

A higher initial rating of 10 percent for herpes simplex is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


